--------------------------------------------------------------------------------

Exhibit 10.6(h)
 
RECEPTION#: 2014000545, 02/03/2014 at 09:40:49 AM, 1 OF 5, R $31.00, Additional
Names Fee: , ,           Doc Code: AMD, Sara L. Rosene, Grand County Clerk and
Recorder, Colorado
 
 
When recorded return to:
Brownstein Hyatt Farber Schreck, LLP
 
[image00005.jpg]
 

410 17th Street, Suite 2200
Denver, Colorado 80202
Attention:  Gregory A. Vallin, Esq.


SEVENTH AMENDMENT TO LEASE AND OPERATING AGREEMENT


THIS SEVENTH AMENDMENT TO LEASE AND OPERATING AGREEMENT (this "Seventh
Amendment") is made effective as of January 31, 2014 by and between INTRA
WEST/WINTER PARK OPERATIONS CORPORATION, a Delaware corporation ("Tenant") and
WINTER PARK RECREATIONAL ASSOCIATION, a Colorado nonprofit corporation
("Landlord"). All recording references contained herein are to the real estate
records maintained by the Office of the Clerk and Recorder for Grand County,
Colorado (the "Records").


A.          WHEREAS, Landlord and Tenant entered into that certain Lease and
Operating Agreement with an effective date of December 23, 2002, recorded on
December 23, 2002, in the Records at Reception No. 2002-014286, as amended by
that certain Lease Exhibits Modification Agreement dated as of December 20,
2002, and recorded on December 23, 2002, in the Records at Reception No.
2002-014287, as further amended by that certain Amended and Restated Effective
Date Certificate effective as of December 23, 2002, recorded on April 25, 2003,
in the Records at Reception No. 2003-005109, as further amended by that certain
Amended and Restated Lease Exhibits Modification Agreement with an effective
date of December 23, 2002, recorded on April 25, 2003, in the Records at
Reception No. 2003-005110. as further amended by that certain First Amendment to
Lease and Operating Agreement dated as of July 2, 2004, recorded on July 9,
2004, in the Records at Reception No. 2004-008216, as further amended by that
certain Second Amendment to Lease and Operating Agreement dated May 4.2009,
recorded May 6, 2009, in the Records at Reception No. 2009-004056, as further
amended by that certain Third Amendment to Lease and Operating Agreement dated
May 4, 2009, recorded on May 6, 2009, in the Records at Reception No.
2009-004072, as further amended by that certain Fourth Amendment to Lease and
Operating Agreement dated January 30, 2013, recorded January 30, 2013, in the
Records at Reception No. 2013-000928, as further amended by that certain Fifth
Amendment to Lease and Operating Agreement dated April 10, 2013, recorded April
11, 2013, in the Records at Reception No. 2013-003277, and as further amended by
that certain Sixth Amendment to Lease and Operating Agreement dated September
30, 2013, recorded October 30, 2013 in the Records at Reception No. 2013-009203
(as amended, the "Lease Agreement");
 
B.          WHEREAS, in December 2013, through a series of restructuring
transactions (the "2013 Restructuring"), the ultimate parent of Intrawest
Holdings S.ar.1. caused its indirect subsidiaries to contribute 100% of the
equity interests in both Intrawest US Holdings and Intrawest ULC to Intrawest
Operations Group, LLC, a Delaware limited liability company ("IW Group"). IW
Group is an indirect subsidiary of Intrawest Resorts Holdings, Inc., a Delaware
corporation ("Intrawest Resorts"). Intrawest Resorts was formed on August 30,
2013 in connection with the 2013 Restructuring and an initial public offering of
its common stock, the sale of which is planned for the first quarter of 2014.
 
 
[image00016.jpg]
 
40392378

 

--------------------------------------------------------------------------------

RECEPTION#: 2014000545, 02/03/2014 at  9:40:49 AM, 2 OF 5 Doc Code: AMD
,Sara L. Rosene, Grand County Clerk and Recorder, Colorado
 
C.          WHEREAS, following the 2013 Restructuring, IW Group, Intrawest US
Holdings and Landlord executed a Guaranty Agreement dated January 31, 2014 (the
"2013 Guaranty"), to replace the Guaranty Agreement dated June 6, 2007 by and
among Intrawest Holdings S.ar.1., Intrawest US Holdings and Landlord (the "2007
Guaranty"), which, in reliance on the description of the 2013 Restructuring and
the resulting organizational structure of the affected companies and their
assets and other matters as contained in the information provided by Tenant to
Landlord, Landlord accepted.


D.          WHEREAS, the Parties desire to amend the Lease Agreement to reflect
the replacement of the 2007 Guaranty with the 2013 Guaranty.


E.          WHEREAS, Intrawest Development Corp. is the owner of the building
consisting of approximately 1,954 square feet in area (the "Building") located
on the land described and depicted in Exhibit A attached to the Building Lease
(as defined herein). Intrawest Development Corp.'s interest in the Land is
derived pursuant to that certain Easement Agreement dated August 30, 2005
between Intrawest Development Corp. and the Village at Winter Park, and recorded
in the records of the Grand County Clerk and Recorder on February 8, 2006 at
Reception No. 2006-001341, as amended from time to time (the "Easement
Agreement"). Intrawest Development Corp. had been using the Building as a real
estate Discovery Center for the marketing of commercial and residential real
estate at the Winter Park Resort. Due to a slowdown in the real estate market
Intrawest Development Corp. determined that a better use of the Building would
be for certain ski related operations that are more particularly described in
that certain Lease Agreement (the "Building Lease") that Intrawest Development
Corp. and WPRA intend to execute contemporaneously with this Seventh Amendment.


F.          WHEREAS, given the nature of the Building Lease, pursuant to Section
2.5 of the Lease Agreement, the Building Lease upon its full execution shall
automatically be deemed an Additional Leased Asset. However, to properly allow
for its inclusion as collateral in certain of the Agreed-Upon Indebtedness
Documents, the Parties desire to herein specifically designate the Building
Lease as an Additional Leased Asset.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:



 
1.
Definitions. The definitions in the Lease Agreement shall be changed for all
purposes as follows:



a.          The definition of Intrawest Corporation in Article 1 of the Lease
Agreement shall be amended and restated in its entirety as follows:


"Intrawest Corporation" shall mean Intrawest Operations Group, LLC, a Delaware
limited liability company, which is the parent entity of Intrawest US Holdings
and, indirectly, Intrawest Holdings.
 
2

--------------------------------------------------------------------------------

RECEPTION#: 2014000545, 02/03/2014 at 09:40:49 AM, 3 OF 5 Doc Code: AMD, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado


b.          The definition of the term "Parent Guaranty" in Article I of the
Lease Agreement shall be amended and restated in its entirety as follows:


"Parent Guaranty" shall mean that certain Guaranty Agreement dated January 31,
2014, between Intrawest Corporation, lntrawest US Holdings and Landlord,
pursuant to which Intrawest Corporation and Intrawest US Holdings have
guaranteed certain of the obligations of Tenant under this Agreement and
Intrawest Development Corp. under the Option Agreement.



 
2.
Legal Opinion. Section 12. I(b)(ii) of the Lease Agreement is hereby amended in
its entirety to read as follows:



"(ii)       Legal counsel to Intrawest Corporation and Intrawest US Holdings has
delivered its opinion in form and substance satisfactory to Landlord, addressed
to the Landlord and the City. stating that the Parent Guaranty is the valid,
binding and enforceable obligation of lntrawest Corporation and Intrawest US
Holdings, enforceable in accordance with its terms. subject only to standard
defenses of a nature as would apply under Colorado law."



 
3.
Additional Leased Assets. The following provision is added as a new paragraph at
the end of Section 2.5 of the Lease Agreement:



"Upon the date of its full execution, the Building Lease, including without
limitation, the right contained therein to use the Easements (as defined in the
Easement Agreement) pursuant to the Easement Agreement, shall be deemed an
Additional Leased Asset under the Lease."



 
4.
Defined Terms. Any capitalized terms contained in this Seventh Amendment that
are not defined herein shall have the meaning ascribed to them in the Lease
Agreement.




 
5.
No Further Changes. All other terms and conditions of the Lease Agreement remain
in full force and effect.



[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
3

--------------------------------------------------------------------------------

RECEPTION#: 2014000545, 02/03/2014 at 09:40:49 AM, 4 OF 5 Doc Code: AMD, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado


The parties have executed this Seventh Amendment to Lease and Operating
Agreement as of the date set forth below, but to be effective as of January 31,
2014.
 
 
LANDLORD:
 
     
 
WINTER PARK RECREATIONAL ASSOCIATION,
 
a Colorado nonprofit corporation
          BY: /s/ William E. Mosher     Name: William E. Mosher     Its:
President
 

 
STATE OF COLORADO
)
 
) ss.
COUNTY OF
)
 

 
The foregoing instrument was acknowledged before me this 30th day
of January, 2014 by William E. Mosher, as President of WINTER PARK RECREATIONAL 
ASSOCIATION, a Colorado nonprofit corporation.


Witness my hand and official seal.
 
My commission expires:
 
 

 
KAREN RAE SMITH
 
 
NOTARY PUBLIC
 
 
STATE OF COLORADO
  Karen Rae Smith NOTARY ID 19924000080  
Notary Public
MY COMMISSION EXPIRES FEBRUARY 1, 2017
   



[ADDITIONAL SIGNATURE ON FOLLOWING PAGE]
 
4

--------------------------------------------------------------------------------

RECEPTION#: 2014000545, 02/03/2014 at 09:40:49 AM, 5 OF 5 Doc Code: AMD, Sara L.
Rosene, Grand County Clerk and Recorder, Colorado


 
TENANT:
 
     
 
INTRA WEST/WINTER PARK OPERATIONS CORPORATION,
 
a Delaware corporation
          BY: /s/ Gary DeFrange     Name: Gary DeFrange     Its:
Vice President
 

 
STATE OF COLORADO
)
 
) ss.
COUNTY OF Grand
)
 

 
The foregoing instrument was acknowledged before me this, 30th day of January,
2014 by Gary DeFrange, as Vice President of INTRAWEST/WINTER PARK OPERATIONS
CORPORATION, a Delaware corporation.


Witness my hand and official seal.


My commission expires:
5/27/2015
 



HEATHER RUTH
  Heather Ruth
NOTARY PUBLIC
 
Notary Public
STATE OF COLORADO
  NOTARY ID # 20114032607  
MY COMMISSION EXPIRES MAY 27, 2016
   

 
 
5

--------------------------------------------------------------------------------